UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4386


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALTISE SHAHEED BRIDGES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00359-CCE-1)


Submitted:   December 23, 2014            Decided:   March 5, 2015


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bettina Kay Roberts, Durham, North Carolina, for Appellant.
Terry Michael Meinecke, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             In December 2013, Altise Shaheed Bridges pled guilty

to railroad train robbery, in violation of 18 U.S.C. §§ 1991, 2

(2012).      The     district    court      sentenced      Bridges    to   ninety-two

months’ imprisonment, which was in the middle of his Guidelines

range. *    On appeal, Bridges’ counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there are no meritorious issues for appeal but questioning the

substantive       reasonableness       of       Bridges’    sentence.           Although

advised of his right to do so, Bridges has not filed a pro se

supplemental       brief.       The   Government      has    declined      to    file    a

response brief.         For the reasons that follow, we affirm.

             We    review      Bridges’         sentence    for      reasonableness,

applying “a deferential abuse-of-discretion standard.”                          Gall v.

United     States,      552   U.S.    38,   41    (2007).      When     reviewing       a

sentence for substantive reasonableness, we examine the totality

of the circumstances and, if the sentence is within the properly

calculated Guidelines range, apply a presumption on appeal that

the   sentence     is    substantively       reasonable.          United   States       v.

Mendoza–Mendoza, 597 F.3d 212, 216–17 (4th Cir. 2010).                           Such a


      *
       Hearing no objection from either party, the district court
adopted the presentence report prepared on Bridges, which
calculated   Bridges’   Guidelines   range  at   84-105   months’
imprisonment.



                                            2
presumption is rebutted only if the defendant shows “that the

sentence is unreasonable when measured against the [18 U.S.C.]

§ 3553(a) [(2012)] factors.”                      United States v. Montes–Pineda,

445   F.3d     375,     379    (4th       Cir.    2006)      (internal         quotation         marks

omitted).

               On appeal, Bridges argues that the totality of the

circumstances present in his case establish that the selected

sentence     is    greater         than    necessary         to   achieve       the       statutory

purposes of sentencing.               But appellate counsel does not identify

those particular circumstances, or the corresponding § 3553(a)

factors, that would have warranted a lower sentence, and our

review    of      the    record      does        not   reveal       a       basis   for     such     a

contention.

               Specifically, defense counsel argued for a sentence at

the low end of Bridges’ Guidelines range relying, primarily, on

two    factors:          (1)       Bridges’       difficult       childhood,             which    was

replete with domestic violence, child abuse, and drug abuse; and

(2)     Bridges’        relatively         young       age    and       hopes       of    being     a

productive      member        of    society       after      receiving         drug      treatment,

counseling, and a GED while in federal custody.                                     The district

court     fully       acknowledged          Bridges’         troubled          childhood,          but

concluded       that      this       did     not       justify          a     lower       sentence,

particularly in light of Bridges’ extensive criminal history.

We    discern     no     abuse      of     discretion        in     the      district       court’s

                                                  3
decision   not    to    impose     a    sentence     at   the     low    end     of   the

Guidelines      range    and    conclude      that    Bridges      has     failed     to

overcome the appellate presumption of substantive reasonableness

afforded his within-Guidelines sentence.                      See United States v.

Bynum, 604 F.3d 161, 168-69 (4th Cir. 2010).

           In accordance with Anders, we have reviewed the entire

record and find no meritorious issues for appeal.                        There was no

procedural error in Bridges’ sentencing, and his guilty plea was

knowing, voluntary, and supported by an independent basis in

fact.   Accordingly, we affirm the district court’s judgment.

           This    court       requires    counsel       to    inform    Bridges,     in

writing,   of    his    right    to    petition    the    Supreme       Court    of   the

United States for further review.                 If Bridges requests that a

petition be filed but counsel believes such a petition would be

frivolous, counsel may move in this court for leave to withdraw

from representation.            Counsel’s motion must state that a copy

thereof was served on Bridges.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid in

the decisional process.



                                                                                AFFIRMED




                                          4